Order entered June 4, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00547-CV

                          IN THE INTEREST OF K.V.K, A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19679

                                            ORDER
       Based on the Court’s opinion of this date, we ORDER Felicia Pitre, Dallas County

District Clerk, and Glenda Johnson, Official Court Reporter for the 256th Judicial District Court,

to file the appellate record, without advance payment of costs, no later than July 6, 2015.

       We DENY as moot appellant’s May 28, 2015 emergency motion to include additional

items in record.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and Ms.

Johnson.




                                                       /s/   CRAIG STODDART
                                                             JUSTICE